DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 23 of copending Application No. 16/858660 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 21 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 33 of copending Application No. 16/858660 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-13, 16, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16858660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘660 claims a cyanoacrylate composition comprising (a) a beta-alkoxyalkyl cyanoacrylate component, (b) a cyanoacrylate selected from 2-methylbutyl, isoamyl, 2-ethylhexyl, 2-pentyl, 3-methylpentyl, 3-ethylbutyl and 3,7-dimethyloctyl cyanoacrylate, and combinations thereof; (c) a rubber toughening agent; (d) a humidity resistance conferring component; and (e) a thermal resistance conferring component (claim 1).
This composition reads on the instant claim 1.
Claims 2-4 are the same as instant claims 2-4.
Claims 12-18 are the same as instant claims 5-10.
Claim 19 claims the weight ratio of (a) to (b) as 50-80:20-50, which overlaps with the claimed range of 55-75:20-35 in instant claim 11, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Claims 20-22 is the same as instant claims 12-13 and 16, respectfully.
Claim 31 claims a method of bonding two substrates using the claimed adhesive, which reads on instant claim 19.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16, 17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,299,652. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US Patent No. ‘652 claims a cyanoacrylate composition comprising (a) a beta-alkoxyalkyl cyanoacrylate component, (b) a cyanoacrylate selected from butyl cyanoacrylates and octyl cyanoacrylates, and combinations thereof; (c) a rubber toughening agent; (d) a surface modified component; and (e) an adhesion promoter (claim 1).
Butyl cyanoacrylates read on applicants’ methylbutyl cyanoacrylate and ethylbutyl cyanoacrylate and octyl cyanoacrylates read on ethylhexyl cyanoacrylate and dimethyloctyl methacrylate.
US ‘652 reads on instant claims 1 and 17.
Claim 2 claims the weight ratio of (a) to (b) as 55-85:5-53, which overlaps with the claimed range of 55-75:20-35 in instant claim 11, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Claim 3 claims the weight ratio of (a) to (b) as 70:30, which reads on instant claim 12.
Claims 4-15 are the same as instant claim 2-12.
Claim 16 is the same as instant claim 13.9
Claims 17 and 18 are the same as instant claims 16 and 19.
Claim 19 reads on instant claims 20-21. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (US 2018/0037772).
Ando discloses an adhesive composition comprising a 2-cyanoacrylic acid ester, specifically listed to include 2-pentyl cyanoacrylate and 2-ethylhexyl cyanoacrylate, the adhesive further comprising preferably 3-15 wt% of an elastomer, preferably an ethylene/methyl acrylate/methylacrylic acid copolymer (p. 4, [0036]), which meets applicants’ rubber toughening agent, where Ando discloses that the elastomer easily dissolves in 2-cyanoacrylic acid ester (p. 4, [0037]).
Ando anticipates instant claims 17 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-112766 in view of JP 04-272980, as evidenced by WO 2013/111036.  For convenience, the machine translations of JP ‘766 and JP ‘980 will be cited below.
JP ‘766 teaches an adhesive composition comprising (A) 100 parts of 2-cyanoacrylate of general formula (1), specifically listed to include methoxyethyl and ethoxyethyl cyanoacrylate, where component (A) can also include other 2-cyanacrylic acid ester monomers, specifically listed to include pentyl cyanoacrylate and 2-ethylhexyl cyanoacrylate, and (B) 5-40 phr of a copolymer, exemplified as Vamac MR (ethylene/methyl acrylate/acrylic acid copolymer).
JP ‘980 teaches a cyanoacrylate-based instant adhesive composition comprising 2-methoxyethyl-2-cyanoacrylate or 2-ethoxyethyl-2-cyanoacryate and an alkyl-2-cyanoacrylate having preferably 6 or more carbon atoms, teaching that they have a low pungent odor.  JP ‘980 exemplifies a weight ratio of alkoxyalkyl cyanoacrylate to alkyl cyanoacrylate of 70:30 (Table 1, Examples 2, 6 and 7), teaching that if the amount of alkyl cyanoacrylate is lower than 20 wt%, the strength and durability of the cured adhesive is insufficient.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of methoxyethyl or ethoxyethyl cyanoacrylate and an alkyl cyanoacrylate having 6 carbon atoms or greater, such as 2-ethylhexyl cyanoacrylate, in a weight ratio of 70:30, as JP ‘980 teaches that they have low odor and teaches that when the amount of alkyl cyanoacrylate is greater than 20 wt%, the adhesive has sufficient strength and durability.
JP ‘766 in view of JP ‘980 is prima facie obvious over instant claims 1-3, 11, 12, 16 and 17.
As to claim 4, JP exemplifies the inclusion of Vamac MR, which is also known as Vamac VCS, and is a reaction product of the combination of ethylene, methyl acrylate and monomers having carboxylic acid cure sites, which once formed is then substantially free of processing aids (such as the release agents octadecyl amine, complex organic phosphate esters and/or stearic acid), and anti-oxidants (such as substituted diphenyl amine), as evidenced by WO ‘036 (p. 23, [0055]). 
As to claim 5, JP ‘766 teaches the inclusion of additives such as accelerator, stabilizer, thickener, strength improver, etc.
As to claims 6-8, JP ‘766 teaches the accelerator to include crown ethers, such as 15-crown-5, 18-crown-6, etc. and calixarenes.
Claims 9 and 10 can be rejected, as claims 9 and 10 only limit the claims when the accelerator is a poly(ethyleneglycol) di(meth)acrylate or additive is a shock resistance agent.
As to claim 13, JP ‘766 teaches the inclusion of a stabilizer, such as methanesulfonic acid (an acidic stabilizer) and a radical polymerization inhibitor.
As to claim 14, pentyl cyanoacrylate meets both of component (b) and the cyanoacrylate of claim 14.
As to claim 15, the combination of JP ‘766 and JP ‘980 suggests a blend of 100 parts cyanoacrylate, comprising 70 parts alkoxyalkyl cyanoacrylate and 30 parts alkyl cyanoacrylate, and 5-40 parts copolymer, suggesting a blend of about 50-67 wt% alkoxyalkyl cyanoacrylate, 21-28 wt% alkyl cyanoacrylate, and 5-29 wt% copolymer. 
As to claim 18, JP ‘766 teaches dissolving the elastomer in the cyanoacrylate.
As to claim 19, JP ‘766 teaches applying the adhesive to upper and lower parallel plates and drying.
As to claims 20 and 21, JP ‘766 teaches that the elastomer dissolves in the cyanoacrylate; however, does not teach the order of addition when using a combination of alkoxyalkyl cyanoacrylate and alkyl cyanoacrylate with the copolymer.  
Please consider the following:
MPEP 2144.04(IV)(C): Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Therefore, choosing to dissolve the copolymer in the alkyl cyanoacrylate before adding to the alkoxyalkyl cyanoacrylate is prima facie obvious, as JP ‘766 does not particularly limit the order of mixing of the components of the adhesive, and only requires that the copolymer be dissolved in the adhesive composition.

Claims 1-10, 13, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (US 2011/0251318), as evidenced by WO 2013/111036.
Ishizaki exemplifies preparing an adhesive composition as follows:
40 ppm sulfur dioxide (anionic polymerization inhibitor), 100 ppm 18-crown-6 (anionic polymerization accelerator) and 1000 ppm hydroquinone (radical polymerization inhibitor) are charged to a mixture of 50 parts isobutyl 2-cyanoacrylate (2-methylpropyl 2-cyanoacrylate) and 50 parts 2-ethoxyethyl 2-cyanoacrylate (which meets applicants’ (a)), and then 7 parts polyfunctional cyanoacrylate are added. 10 parts Vamac MR (ethylene methyl acrylate acrylic acid copolymer, which meets applicants’ (c)), was dissolved therein, and then 8 parts fumed silica (thickener) was added.
Ishizaki does not specifically limit the 2-cyanoacrylates, or the combinations thereof (p. 2, [0023]), specifically listing other suitable 2-cyanoacrylates to include pentyl cyanoacrylate and 2-ethylhexyl cyanoacrylate (p. 2, [0023]).  Additionally, 2-methylbutyl 2-cyanoacrylate is a homolog.  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2114.09(II).  
Substituting isobutyl 2-cyanoacrylate with 2-methylbutyl 2-cyanoacrylate or 2-ethylhexyl cyanoacrylate is prima facie obvious, as Ishizaki does not limit the combinations of cyanoacrylate monomers, and 2-methylbutyl 2-cyanoacrylate is  a homolog of isobutyl 2-cyanoacrylate and 2-ethylhexyl cyanoacrylate is specifically listed by Ishizaki as a suitable monomer.
Ishizaki is prima facie obvious over instant claims 1-3, 5, 6, 8, 16-18.
As to claim 4, Vamac MR, exemplified as the rubber toughening agent in Ishizaki, also known as Vamac VCS, is a reaction product of the combination of ethylene, methyl acrylate and monomers having carboxylic acid cure sites, which once formed is then substantially free of processing aids (such as the release agents octadecyl amine, complex organic phosphate esters and/or stearic acid), and anti-oxidants (such as substituted diphenyl amine), as evidenced by WO ‘036 (p. 23, [0055]). 
Claims 7 and 9 are rejected, as these claims only limit the accelerator when it is a calixarene or poly(ethylene glycol)di(meth)acrylate, where crown ethers are listed as alternative accelerators.
Claim 10 is rejected, as it only limits the shock resistance conferring agent when present, where thickeners and accelerators are listed as alternative additives.
As to claim 13, sulfur dioxide meets applicants’ acidic stabilizer and hydroquinone meets applicants’ free radical inhibitor.
As to claim 14, 2-ethylhexyl cyanoacrylate meets applicants’ (a) and the cyanoacrylate of claim 14.
As to claim 19, Ishizaki exemplifies bonding an aluminum plate to an ABS rein using the adhesive (p. 6, [0061]).
As to claims 20 and 21, Ishizaki teaches mixing the two cyanoacrylate monomers and then dissolving the elastomer therein.  
Please consider the following:
MPEP 2144.04(IV)(C): Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Therefore, choosing to dissolve the elastomer in the alkyl cyanoacrylate before adding to the alkoxy cyanoacrylate is prima facie obvious, as Ishizaki does not particularly limit the order of mixing of the components of the adhesive, and only requires that the elastomer be dissolved in the adhesive composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766